Citation Nr: 0514248	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-10 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow 
disorder.  

2.  Entitlement to service connection for a bilateral wrist 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from February 1989 to March 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.
 
The veteran testified before the undersigned at a Travel 
Board hearing in June 2004.  A transcript of that hearing has 
been associated with the claims folder.  

The Board notes that the veteran perfected an appeal on the 
additional issues of service connection for a back disorder 
and a bilateral knee disorder.  However, the RO resolved 
these matters in the veteran's favor in a July 2003 rating 
decision.  Therefore, these issues are not currently before 
the Board.  

The issue of service connection for a right elbow disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of a current disability of 
the left elbow or of either wrist.   


CONCLUSIONS OF LAW

1.  Service connection for a left elbow disorder is not 
established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).
2.  Service connection for a bilateral wrist disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by letter dated in October 2001, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what evidence or 
information the veteran was responsible to provide.  A June 
2001 report of contact documents that the veteran was 
provided similar information by phone at that time.  In 
addition, the March 2003 statement of the case includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Accordingly, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).     

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO provided VCAA notice in October 2001, prior to the June 
2002 determination on appeal, such that there is no conflict 
with Pelegrini.  

The Board also observes that VCAA notice consistent with 
38 U.S.C.A. § 5103(a) must also conform to 38 C.F.R. 
§ 3.159(b)(1) and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21.  In this case, 
although the VCAA notice letter to the veteran does not 
specifically contain this request, the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  That letter 
specifically identified certain evidence that the RO would 
secure.  It also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letter asks the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, all private medical 
records as authorized by the veteran, a lay statement from a 
friend of the veteran, and relevant medical examinations.  
The veteran has not identified any relevant VA medical care.  
There is no indication or allegation that evidence relevant 
to the current issues remains outstanding.  Therefore, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.       

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Board finds that service connection for a left elbow 
disorder and a bilateral wrist disorder is not in order 
because there is no evidence of a current disability.  
Service connection requires the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, service medical 
records are negative for any elbow or wrist disability.  
Although the veteran was diagnosed as having left wrist 
sprain in September 1994, there is no subsequent evidence of 
left wrist disability, indicating that the sprain was an 
acute and transitory injury without residual.  Moreover, 
findings from the November 2000 VA examination, including X-
rays of the joints in question, show no disability.  
Similarly, private medical records, including X-rays, dated 
in June 2004 reflect no disability of the left elbow or 
either wrist.  Although the veteran has been diagnosed as 
having elbow and wrist pain, service connection is not 
warranted because there is no diagnosed or identifiable 
underlying malady or condition.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Board observes that the veteran argues that he has elbow 
and wrist symptoms as a result of service.  Although he is 
competent to relate and describe these symptoms, he is not, 
as a lay person, competent to offer a diagnosis or an opinion 
as to whether a disability exists.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Therefore, absent 
competent evidence of a current disability, the Board finds 
that the preponderance of the evidence is against service 
connection for a left elbow disorder and a bilateral wrist 
disorder.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a left elbow disorder is denied.

Service connection for a bilateral wrist disorder is denied.  
REMAND

The veteran alleges that he incurred an elbow disorder 
associated with parachute jumping he did in service.  
Although service medical records are negative for any 
complaints or findings related to the right elbow, the 
veteran testified during the June 2004 Travel Board hearing 
that his problems began as a result of service.  
X-rays of the right elbow taken during the November 2000 VA 
examination show a tiny spur of the right olecranon.  
Physical examination was normal.  Private physician X-rays 
taken in June 2004 confirm the continued presence of this 
spur.  Limited evaluation of the right elbow at that time 
indicates some right elbow tenderness.  Notes state that the 
veteran was scheduled for a follow-up appointment after the 
physician reviewed the X-ray results.  

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  In addition, VA is required 
to make reasonable efforts to obtain relevant records, 
including private records, that the claimant adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b).  Given the physical findings associated with the 
right elbow in light of the veteran's complaints, the Board 
finds that additional development is in order to determine 
whether an actual right elbow disability exists and, if so, 
whether it is related to service.  To that end, a remand is 
required.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
submit or authorize VA to obtain his 
records from Blue Ridge Family Physicians 
dated from June 2004 to the present.  If 
the veteran provides the required 
authorization, the RO should attempt to 
obtain those records as provided by law 
and regulation.  

2.  The RO should arrange for the veteran 
to be scheduled for an orthopedic 
examination to determine the nature and 
etiology of any current right elbow 
disorder.  The examination should include 
all tests and studies deemed necessary by 
the examiner.  The claims folder should 
be made available to the examiner for 
review for the examination and the 
examination report must indicate whether 
such review was accomplished.  
 
The examiner is asked to determine 
whether there is evidence of a current 
right elbow disability.  Specifically, 
the examiner should assess whether the 
spur on the right olecranon process, 
shown on X-rays dated in November 2000 
and June 2004, causes any right elbow 
disability.  If there is a current right 
elbow disability, the examiner is asked 
to offer an opinion as to whether it is 
at least as likely as not that the 
disability is related to the veteran's 
period of service, which ended in March 
2000.  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  If the examiner is unable to 
provide the requested opinion, the report 
should so state.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue of service 
connection for a right elbow disorder.  
If the disposition remains unfavorable, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


